Title: To Benjamin Franklin from [Samuel Wharton], 13 October 1765
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Philada. Octr. 13th 1765
As I am without any of your Favors, I shall proceed to give you a Relation of such Matters, as have occur’d, for some time before and since Our Election.
The proprietary Party were greatly dispirited before there was an Expectation of a Change in the Ministry. But from the Moment They received that Intelligence, until We got an Account of it’s being perfected, They were in every Part of the Province, declaring, That now you had lost all your Influence and a change of Government would never take place. In short, such was their strange Infatuation, That the Day the News reached us, of the Ministry being changed, The Chief Justice went to the Coffee House and like another Stentor proclaimed to every Man, He met with That the Change of Ministry was One of the most happy Events, in favor of America and That there was not, the least Fear of an Alteration, of our Government; for that the Proprietors, had great Weight and Interest, with the present Ministers.
The Day was spent, by the Enemys of the Province, in [blotted] Congratulations upon a Revolution, That They determind to be favorable to their Party and at night, the Bells rang, Bonfires were made and every Demonstration of Joy, given.
In the Evening, a large Mob was collected at the Coffee House and the Party declared, That your House, Mr. Hughs’s Mr. Galloways and Mine should be leveled with the Street; for that you had obtained the Stamp Act and We were warm Advocates for the carrying it, into Execution.
This Behaviour roused Our Friends. A Number of Them therefore, called upon the Magistrates to do their Duty, Whilst Others (among whom, was every Mechanick, Who rowed you from Chester to the Ship) met at the Widow Gray’s and associated for the Preservation, of the Peace of the City. Intelligence of this, being brought to the Coffee House, The Abettors to the pulling down of Our Houses, began to dread, that the same might be executed upon theirs, Therefore quietly retired to their respective Homes. When the sober Inhabitants, ordered the Watchmen to extinguish the Fires.
The next Day the Proprietary Officers and their Presbiterian Allies, began afresh, in preparataris, to the Election, basely to calumniate you, confidently urging, That you had proposed the double Stamps upon Dutch papers &c. and That unless every Friend of yours, was removed from the House, you would be continued in England and new and greater Invasions, would be made, upon Our Priviledges.
In a few Words, They industriously sounded the Alarm of Danger and pleased themselves with the Hope, That the Stamp Act might give Birth, to as much prejudice, among the Ignorant, against You As the harmless Word, Boor had done last year. They did not stop here, But to do Them Justice, They formed some tolerable Plans, to divide us, in Bucks and Chester.
In the latter, They employed some of the Quaker Justices, Who live about Downing’s Town, On Lancaster Road, To represent to their Friends in that Quarter, That the Place, where the County Town [remainder missing.]
Benjamin Franklin Esqr.
